Citation Nr: 1003245	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  07-13 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable rating for post-operative 
residuals of a left inguinal herniorrhaphy.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel




INTRODUCTION

The Veteran had active military service from July 1954 to 
March 1958.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
which denied the Veteran's claim for a compensable rating 
(i.e., a rating higher than 0 percent) for post-operative 
residuals of a left inguinal herniorrhaphy.

In preliminarily reviewing the file, the Board sees a letter 
submitted in September 2004 from Dr. B.R., one of the 
Veteran's private treating physicians, indicating the Veteran 
is "totally and permanently disabled for any type of 
meaningful work."  In Roberson v. Principi, 251 F.3d 1378, 
1384 (2001), the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit Court) held that once a claimant:  
(1)submits evidence of a medical disability, (2) makes a 
claim for the highest possible rating, and (3) submits 
evidence of unemployability, an informal TDIU claim is raised 
under 38 C.F.R. § 3.155(a).  And as the Court more recently 
explained in Rice v. Shinseki, 22 Vet.App. 447 (2009), if the 
Board determines the TDIU claim requires further development 
before being adjudicated, the appropriate disposition is to 
remand the TDIU claim to the RO.  Remands to the RO generally 
are via the Appeals Management Center (AMC).  VA's Office of 
General Counsel also has indicated that remanding the 
derivative TDIU claim does not preclude the Board from going 
ahead and deciding the claim for a higher rating for the 
disability that formed the basis of the TDIU claim.  
See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 
(July 6, 2001).

Here, Dr. B.R.'s September 2004 letter does not refer either 
explicitly or implicitly to the Veteran's left inguinal 
hernia repair as the reason he no longer can work.  Instead, 
Dr. B.R. cites numerous other ailments - including pain in 
the Veteran's left hip and lumbar spine degenerative areas.  
It was further indicated the Veteran had labile hypertension 
and severe problems in the past with prostatitis and had a 
transurethral resection of the prostate (TURP) and surgery 
for correction of this.  Also, according to Dr. B.R., the 
Veteran has a history of gastrointestinal (GI) problems with 
a history of gastritis and reflux esophagitis.  As well, 
added Dr. B.R., the Veteran has a problem with chronic 
anxiety and stress and episodes of depression requiring 
treatment and monitoring.  So it cannot be said that Dr. B.R. 
attributed the Veteran's permanent and total disability - 
and resultant unemployability, to the postoperative residuals 
of the left inguinal herniorrhaphy at issue in this appeal

That notwithstanding, the Veteran also has submitted a copy 
of his application for retirement from the US Postal Service 
for what he described as recurrent hernias.  He indicated 
there was an absence of transfacia tissue, that he had been 
unable to lift, stand or sit for lengthy periods, and that he 
had been disabled since July 1973.

Consequently, the Board is remanding this derivative TDIU 
claim to the RO via the AMC for all appropriate development 
and consideration.  The Board is going ahead and deciding the 
claim for a compensable rating for the post-operative 
residuals of the left inguinal herniorrhaphy.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

His contentions to the contrary notwithstanding, there is no 
objective indication the Veteran has experienced recurrent 
left inguinal hernias; he also does not wear a truss or belt, 
but he has some associated mild - though clinically 
insignificant, parasthesias and neuralgias in his left 
testicle and inguinal scar, which also have been described as 
a "stinging sensation," including when confirmed by a 
VA compensation examiner.




CONCLUSIONS OF LAW

1.  The criteria are not met for a compensable rating for the 
left inguinal herniorrhaphy.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.1, 4.7, 4.114, Diagnostic Code 7338 
(2009).

2.  The criteria are met, however, for a separate 10 percent 
rating for the scar from the hernia surgery.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background and an analysis 
of its decision. 

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  



These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), that for an increased-compensation 
claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-
1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in August 
and October 2004 and in November 2006.  Those letters 
informed him of the evidence required to substantiate his 
claim and of his and VA's respective responsibilities in 
obtaining the supporting evidence.  Note also that the 
November 2006 letter complied with Dingess by discussing the 
downstream disability rating and effective date elements of 
the claim.  And of equal or even greater significance, after 
providing that additional Dingess notice, the RO went back 
and readjudicated the Veteran's claim in the March 2007 SOC 
and more recent January 2009 SSOC - including considering 
the additional evidence received in response to that 
additional notice.  See again Mayfield IV and Prickett, 
supra.  So the timing defect in the provision of that notice, 
since it was not sent prior to initially adjudicating the 
claim, has been rectified.



VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records 
(STRs), service personnel records (SPRs), VA treatment 
records, private medical records and arranged for two VA 
compensation examinations .  Therefore, the Board is 
satisfied the RO has made reasonable efforts to obtain any 
identified medical records.  The record is inadequate and the 
need for a more contemporaneous examination occurs only when 
the evidence indicates the current rating may be incorrect.  
38 C.F.R. § 3.327(a) (2009).

Here, a VA examination was provided in October 2004 and again 
in November 2008, so relatively recently.  Consequently, 
another examination is not warranted because there is 
sufficient evidence, already on file, to fairly decide this 
claim insofar as assessing the severity of the disability.  
See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and 
Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The Board is 
therefore satisfied that VA has provided all assistance 
required by the VCAA.  38 U.S.C.A. § 5103A.  

II.  Whether the Veteran is Entitled to a Compensable Rating 
for Post-Operative Residuals of a Left Inguinal Herniorrhaphy

The RO granted service connection for this disability in June 
1972 and assigned an initial noncompensable (i.e., 0 percent) 
rating retroactively effective from February 1, 1972, the 
date of receipt of this claim.  The noncompensable rating 
has remained in effect ever since.

The Veteran believes he is entitled to a higher rating 
because the condition is now more severe.



Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.20 (2009).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

While the Veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, that said, the Court 
recently held that in determining the present level" of 
disability for any increased-evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings demonstrating distinct 
time periods in which the service-connected disability has 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the assignment of 
staged ratings would be necessary.  The relevant temporal 
focus for adjudicating the level of disability of an 
increased rating claim is from one year before the claim was 
filed - so in this case, June 2003 - until VA makes a final 
decision on the claim.  See Hart, supra.  See also 
38 U.S.C.A. § 5110(b)(2) (West 2002 and Supp. 2009); 
38 C.F.R. § 3.400(o)(2) (2009).  



Under DC 7338, a noncompensable rating is warranted when the 
hernia is small, reducible, or without true hernia 
protrusion.  A noncompensable rating is also warranted when 
the hernia is not operated upon, but is remediable.  A 10 
percent rating is warranted when the hernia is 
postoperatively recurrent, readily reducible, and well 
supported by a truss or belt.  The even higher 30 percent 
rating is warranted when the hernia is small, postoperatively 
recurrent, or unoperated irremediable, not well supported by 
a truss, or not readily reducible.  38 C.F.R. § 4.114, DC 
7338 (2009).  A note in DC 7338 states that 10 percent should 
be added when there is bilateral involvement provided the 
second hernia is compensable.

The evidence of records shows the Veteran first underwent 
surgery in 1955 for a left inguinal hernia.  He had 
additional surgery for the left inguinal hernia in 1971, 
so still many years (indeed decades) ago.

The Veteran more recently had a VA compensation examination 
in October 2004.  During that examination, he complained of 
pain and neuralgia (decreased sensation) along the left 
inguinal hernia site and in his testicles.  He also stated 
that he had difficulty having an erection, but that it was 
not a chronic problem.  He denied swelling of his scrotal sac 
or recurrence of the hernia.  Similarly, on objective 
physical examination, his abdomen did not show any signs of a 
recurrent hernia or residual hernia defect appreciated.  The 
diagnosis was herniorrhaphy.  The examiner also noted the 
mild complaint of parasthesias and neuralgias in the left 
testicle and inguinal scar, but indicated this did not cause 
"any significant disability."

Following a CT scan in March 2005, the Veteran's VA treatment 
records note a small amount of herniated fat in the left 
inguinal region.  Additionally, the CT scan revealed "mild 
dilation of the infrarenal abdominal aorta with eccentric 
plaque, small enhancing focus within the plaque compatible 
with ulceration.  However, no herniated bowel was noted.  



The Veteran also submitted private medical records in support 
of his claim.  In May 2007, Dr. M.D. performed a CT scan of 
the Veteran's abdomen and found an area of ulcerated thrombus 
and plaque in the distal abdominal aorta, but no 
aortic dissection.

The Veteran more recently had another VA compensation 
examination in November 2008.  He again complained of a 
stinging sensation along the scar from his hernia surgery, 
occurring approximately once a day but sometimes up to 
five times a day for five minutes each time.  On objective 
physical examination, the VA examiner observed this scar was 
well healed and without any obvious tenderness to palpation.  
The examiner also indicated there was no evidence of a 
recurrent hernia.  As well, the Veteran does not wear a truss 
or belt, and his abdomen is soft and non-tender.  In the 
resultant diagnosis, the VA examiner indicated the Veteran 
had a "left lingual hernia status post herniorrhaphy once in 
the military and once subsequently with a stinging 
sensation."

Since the Veteran has not had a recurrence of his left 
inguinal hernia for many years, indeed decades, and does not 
wear or require a truss or belt, he is not entitled to a 
compensable rating for this disability under Diagnostic Code 
7338.

There are, however, credible indications of parasthesias and 
neuralgias in his left testicle and in the scar from his 
hernia surgery - which at times, including by the November 
2008 VA compensation examiner, has been described as a 
"stinging sensation," so akin to the type of pain 
contemplated by DC 7804 so as to warrant a separate 10 
percent rating.  This separate rating, incidentally, would be 
warranted under either the prior or current version of this 
code because the prior version of DC 7804 also provided for 
this rating when, as here, there were credible indications of 
a painful scar on examination.  The Court has held that 
the assignment of a particular DC is "completely dependent on 
the facts of a particular case," and that one DC may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  Any change in DC by a VA adjudicator 
must be specifically explained.  See Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992).

Assigning a separate 10 percent rating under DC 7804 does not 
violate 
VA's anti-pyramiding regulation because the Veteran is not 
currently being compensated for his associated pain in and 
along this scar.  See 38 C.F.R. § 4.14 and Esteban v. Brown, 
6 Vet. App. 259, 262 (1994).

The Board cannot, however, otherwise "stage" the Veteran's 
rating under Hart because his underlying herniorrhaphy has 
never warranted a compensable rating since one year prior to 
filing his current claim for a higher rating for this 
disability.  And the painful scar, alone, does not provide an 
alternative basis for assigning more than the separate 10 
percent rating.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

So to this extent, and this extent only, the Veteran's claim 
is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2009).  See also 
Thun v. Peake, 22 Vet. App. 111 (2009).  The Board finds no 
evidence that the Veteran's post-operative inguinal hernia of 
the left side has markedly interfered with his ability to 
work, meaning above and beyond that contemplated by his 
assigned rating (considering also that, as a result of this 
decision, he now has a separate 10 percent rating for his 
symptomatic, i.e., painful scar).  According to 38 C.F.R. 
§ 4.1, generally, the degrees of disability specified in the 
Rating Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (reiterating that the disability rating, 
itself, is recognition that industrial capabilities are 
impaired).

Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, 
suggesting he is not adequately compensated for this 
disability by the regular rating schedule.  With the possible 
exception of his two surgeries many years ago, his evaluation 
and treatment has been primarily on an outpatient basis, not 
as an inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-
9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 
(August 16, 1996).


ORDER

The claim for a compensable rating for the left inguinal 
herniorrhapy is denied.

But a separate 10 percent rating is granted for the 
associated painful scar, as a residual of this surgery, 
subject to the statutes and regulations governing the payment 
of VA compensation.


REMAND

As previously mentioned, in September 2004 the Veteran's 
private physician, Dr. B.R., submitted a statement indicating 
he believes the Veteran is "totally and permanently disabled 
for any type of meaningful work."  But that letter cited 
numerous other medical ailments as the reason the Veteran 
no longer can work, not his left inguinal hernia or resultant 
surgery.

The Veteran also, however, has since submitted a copy of his 
application for retirement from the US Postal Service 
indicating he was intending to retire after 13 years for what 
he described as recurrent hernias.  He indicated there was an 
absence of transfacia tissue, that he had been unable to 
lift, stand or sit for lengthy periods, and that he had been 
disabled since July 1973.

The Veteran therefore has raised the additional issue of 
whether he is entitled to a TDIU.  See Roberson v. Principi, 
251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice v. Shinseki, 22 
Vet. App. 447, 453 (2009).  But the RO has not considered 
this additional claim, much less denied it and the Veteran 
responded by appealing to the Board.  So it would be 
potentially prejudicial for the Board to consider this claim 
in the first instance.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Accordingly, this claim is REMANDED for the following 
development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Send the Veteran a VCAA letter 
apprising him of the type of evidence and 
information needed to substantiate his 
claim of entitlement to a TDIU, including 
apprising him of his and VA's respective 
responsibilities in obtaining this 
supporting evidence.

2.  Have the Veteran examined to determine 
the effects of his service-connected 
disability (the left inguinal 
herniorrhaphy and associated scar) on his 
ability to obtain and maintain 
substantially gainful employment 
consistent with his prior work experience, 
level of education and training.  

The claims file, including a complete copy 
of this remand, must be made available to 
the examiner for review of the pertinent 
medical and other history.  This also 
includes the September 2004 letter from 
Dr. B.R. indicating the Veteran cannot 
work because of numerous other, unrelated 
medical ailments.




The Veteran is hereby advised that failure 
to report for this examination, without 
good cause, will have adverse consequences 
on this claim.  38 C.F.R. § 3.655 (2009).

4.  Then adjudicate the derivative claim 
for a TDIU in light of this additional 
evidence.  If this claim is not granted to 
the Veteran's satisfaction, send him and 
his representative an SSOC and give them 
an opportunity to submit additional 
evidence and/or argument in response 
before returning the file to the Board for 
further appellate consideration of this 
remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the TDIU claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


